DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  line 1 recites “the back”, there is improper antecedent basis for this claim limitation and the word “the” should be replaced with “a”.  Further, the language “the back section of each arm” should be amended to recite “a back section of each of the arms”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11, 13 and 20, each claim recites “removable electrodes”, this language has no antecedent basis to the primary claim or from claims from which it depends.   The language is unclear as to if these are additional electrodes or electrodes recited in claim 8.  
The term "about" in claim 18 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The requisite degree of the term about cannot be determined from the claim language or the specification. 
Specifically regarding claims 11, 13 and 20  the claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 14, 16, 18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreaux et al. US 2013/0296843 in the IDS.
Regarding claims 8 and 21-22: Boudreaux discloses a first arm 110 (figures 1A-1C) having a first jaw 112 (figures 1A-1C); a second arm 120 (figures 1A-1C) having a second jaw 122 (figures 1A-1C), the first arm and second arm being movable attached to each other via a connection 102 (figures 1A-1C) between the first and second arms; a first electrode 113 (figures 1A-1C) on the first jaw, a second electrode 123 on the second jaw , the first and second electrodes extending around a portion of a perimeter 
Regarding claim 14: Boudreaux discloses finger rings 114/124 on a back section of each arm (figure 1A); and a spring between the back section of the arms, with the spring urging the back section of the arms away from each other (paragraph 0072; “In some versions, a resilient member (e.g., leaf spring, torsion spring, etc.) may be used to resiliently bias arms (110, 120) and jaws (112, 122) to the open configuration shown in FIG. 1A”).
Regarding claim 16:  Boudreaux discloses that the jaws 112/122 are straight (figure 1A).
Regarding claim 18:  Boudreaux discloses that the connection is a pivot connection (paragraph 0068 “pivotally coupled by a pin”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux et al. US 2013/0296843 in the IDS in view of McClurken et al. US 2007/0049920 in the IDS.
Regarding claims 9 and 10:  Boudreaux discloses the claimed invention; however Boudreaux does not specifically disclose that the first and second jaws have a width of between 3-7 mm or 4-6 mm.  McClurken however teaches of a similar medical device with jaws 18a/18b containing electrodes 25a/25b (figure 8).  The width of each jaw is 8 mm or less (paragraph 0213).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Boudreaux to include jaws which have a width of 8 mm or less, as taught by McClurken, in order to cut tissue and stop bleeding (see paragraph 0003) at a specific treatment site.  
Regarding claim 15:  Boudreaux discloses the claimed invention however, Boudreaux does not specifically disclose that the length of the jaws is between 5 to 8cm.  McClurken however teaches of the length between 30 mm or less for the jaws, 30 mm is equal to 3cm.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Boudreaux to include a jaw length of 3cm, as taught by McClurken, in order to treat a specific length of tissue.

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux et al. US 2013/0296843 in the IDS in view of Klintmalm US 5,019,092 in the IDS
Regarding claims 17 and 19:  Bourdeaux discloses the claimed invention however Boudreaux does not disclose  that the first and second jaws are curved and have a radius of curvature of about 3-10 cm.  Klintmalm however teaches of a similar device in which the jaws are curved about an axis parallel to the pivot connection (see figure 3) and the radius of curvature is 9.5-14 cm (column 3, lines 1-10).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bourdeaux to include curved jaws with a radius of curvature between 3-10 cm or specifically 9.5 cm, as taught by Klintmalm, in order to perform liver transplant surgery. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10,631,921. Although the claims at issue are not identical, they are not patentably distinct from each other.
16/854,093
10,631,921
Common Subject Matter
8 and 21-22
1
Surgical tool, first and second arms with first and second jaws, first and second electrodes.  The arms are movably attached to each other.
9-10
2-3
Jaw width of 3-7 mm or 4-6 mm.
11
4
First and second connectors connected to the electrodes for RF generation.

5
A slot and ridge on the jaws for leaving a pre-grooved line for transection after a vessel is sealed. 
13
6
The slot and ridge are on the electrodes.
14
7
Finger rings on a back section of each arm, a spring between the back sections urging the arms away from each other. 
15
8
Jaw length of 5-8 cm.
16
9
Straight jaws.
17
10
Curved jaws with a radius of curvature between 3-10 cm.
18
11
Pivot connection.
19
12
Jaws are curved about an axis parallel to an axis of the pivot connection.
20
13
First and second electrodes extend over a full length of the jaws. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792